76621: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-22716: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 76621


Short Caption:HONEA (JOSHUA) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C309548Classification:Criminal Appeal - Life - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:09/10/2019 at 10:30 AMOral Argument Location:Las Vegas


Submission Date:09/10/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantJoshua Ray HoneaJonathan E. MacArthur
							(Jonathan E. MacArthur, P.C.)
						Monique A. McNeill


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Stacy L. Kollins
							(Clark County District Attorney)
						Steven B. Wolfson
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


08/07/2018Filing FeeAppeal Filing Fee Waived.  Criminal.


08/07/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)18-30330




08/27/2018Docketing StatementFiled Docketing Statement Criminal Appeals.18-33510




08/29/2018MotionFiled Appellant's Motion for Leave to File Request for Certified Transcripts.18-33772




09/05/2018Order/ProceduralFiled Order Granting Motion. The clerk shall file the transcript request form received on August 29, 2018.18-34418




09/05/2018Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 11/6/2017, 11/15/2017, 11/20/2017, 11/27/2017, 11/28/2017, 11/29/2017, 11/30/2017, 12/1/2017, 12/4/2017, 12/5/2017, 12/6/2017, 12/7/2017, 12/8/2017, 12/11/2017, 12/12/2017, 12/13/2017, 12/14/2017, 12/15/2017, 12/18/2017, 1/3/2018, 1/10/2018. To Court Reporter: Sharon Howard.18-34423




11/01/2018TranscriptFiled Notice from Court Reporter. Sharon Howard stating that the requested transcripts were delivered.  Dates of transcripts: 11/06/17, 11/15/17, 11/27/17, 11/28/17, 11/29/17, 11/30/17, 12/01/17, 12/04/17, 12/05/17, 12/06/17, 12/07/17, 12/08/17, 12/11/17, 12/12/17, 12/13/17, 12/14/17, 12/15/17, 01/03/18 and 01/10/18.18-42925




11/29/2018MotionFiled Appellant's Motion Requesting the Supreme Court to Direct the District Court Clerk to Transmit the Court's Exhibits. (SC)18-906238




12/05/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Opening Brief and Appendix due: December 19, 2018. (SC).18-907168




12/06/2018MotionFiled Appellant's Motion for Leave to File 54 Page Opening Brief. (SC)18-907447




12/07/2018AppendixFiled Appellant's Appendix, Vol 1. (SC)18-907498




12/07/2018AppendixFiled Appellant's Appendix, Vol 2. (SC)18-907499




12/07/2018AppendixFiled Appellant's Appendix, Vol. 3. (SC)18-907500




12/07/2018AppendixFiled Appellant's Appendix, Vol. 4. (SC)18-907501




12/07/2018AppendixFiled Appellant's Appendix, Vol. 5. (SC)18-907502




12/07/2018AppendixFiled Appellant's Appendix, Vol. 6. (SC)18-907503




12/07/2018AppendixFiled Appellant's Appendix, Vol. 7. (SC)18-907504




12/07/2018AppendixFiled Appellant's Appendix, Vol.8. (SC)18-907505




12/07/2018AppendixFiled Appellant's Appendix, Vol. 9. (SC)18-907506




12/07/2018AppendixFiled Appellant's Appendix, Vol. 10. (SC)18-907507




12/07/2018AppendixFiled Appellant's Appendix,  Vol. 11. (SC)18-907508




12/07/2018AppendixFiled Appellant's Appendix, Vol. 12. (SC)18-907509




12/07/2018AppendixFiled Appellant's Appendix, Vol. 13. (SC)18-907510




12/07/2018AppendixFiled Appellant's Appendix, Vol. 14. (SC)18-907511




12/12/2018Order/ProceduralFiled Order Denying Motion.  The clerk of this court shall reject the opening brief received on December 10, 2018.  Appellant shall have 7 days from the date of this order to file a brief that complies with all formatting requirements.  (SC)18-908213




12/18/2018Order/ProceduralFiled Order Granting Motion. District Court's Exhibit 6 due: 15 days. (SC).18-909200




12/18/2018BriefFiled Appellant's Opening Brief. (SC)18-909287




01/17/2019MotionFiled Respondent's Motion for Extension of Time - First Request (Answering Brief). (SC)19-02785




01/17/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondent's Answering Brief due: February 19, 2019. (SC)19-02787




02/20/2019BriefFiled Respondent's Answering Brief. (SC)19-07809




04/08/2019Case Status UpdateBriefing Completed/To Screening.  No reply brief filed.  (SC)


08/09/2019Order/ProceduralFiled Order Re: Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter will be scheduled for oral argument on September 10, 2019, at 10:30 a.m. in Las Vegas.  Argument shall be limited to 30 minutes. (SC).19-33612




08/27/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-35739




09/10/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. JH/LS/AS (SC)


09/27/2019Order/ProceduralFiled Order of Limited Remand.  The district court shall have 90 days from the date of this order to conduct the evidentiary hearing and enter a written order.  The district court clerk shall transmit the written order to this court within 5 days after it is entered.  (SC)19-40285




10/02/2019Notice/IncomingFiled Respondent's Notice to Court of Record Citations. (SC)19-40960




12/27/2019MotionFiled District Court Clerk's Motion to Extend Time to File Order. (SC)19-52257




01/08/2020Order/ProceduralFiled Order.  The district court and district court clerk shall have 14 days from the date of this order to enter the written order after hearing and transmit it to this court.  (SC)20-00925




01/23/2020Order/IncomingFiled District court order. Certified copy of order filed in district court on 01/22/20.  Amended Order Denying Motion for Acquittal or, in the Alternative, Motion for New Trial. (SC)20-03138




02/24/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 11/21/19. To Court Reporter: Sharon Howard. (SC)20-07280




03/06/2020MotionFiled Appellant's Motion to File Supplemental Appendix. (SC)20-09052




03/06/2020AppendixFiled Appellant's Appendix - Volume XV. (SC)20-09053




03/11/2020Order/ProceduralFiled Order. On September 27, 2019, this court entered an order remanding this appeal to the district court. On January 23, 2020, the district court clerk transmitted the district court's written order to this court.  This appeal may proceed. Appellant's motion for leave to file a supplemental appendix containing the transcript from the evidentiary hearing in the district court is granted.  The supplemental appendix was filed on March 6, 2020. (SC).20-09634




06/18/2020Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Hardesty/Stiglich/Silver. Author: Stiglich, J. Majority: Stiglich/Hardesty/Silver. 136 Nev. Adv. Opn. No. 32. SNP19-JH/LS/AS (SC)20-22716




07/13/2020RemittiturIssued Remittitur. (SC)20-25608




07/13/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


07/24/2020RemittiturFiled Remittitur. Received by District Court Clerk on July 14, 2020. (SC)20-25608





Combined Case View